Case 2:19-cv-20388-ES-MAH Document 14 Filed 05/26/20 Page 1 of 1 PageID: 209



                                UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY

             CHAMBERS OF                                                           MARTIN LUTHER KING
           ESTHER SALAS                                                               COURTHOUSE
    UNITED STATES DISTRICT JUDGE                                                      50 WALNUT ST.
                                                                                        ROOM 5076
                                                                                    NEWARK, NJ 07101
                                                                                        973-297-4887


                                                 May 26, 2020

                                             LETTER ORDER

          Re:    Marte Reyes v. Sheika, et al.
                 Civil Action No. 19-20388 (ES) (MAH)

Dear counsel:

        On March 27, 2020, plaintiff Dismery A. Marte Reyes (“Plaintiff”) moved to remand this
action to the Superior Court of New Jersey, Law Division, Essex County. (D.E. No. 12). The
motion is unopposed. 1

        On May 7, 2020, the Honorable Michael A. Hammer, U.S.M.J., issued a Report and
Recommendation, recommending that the Court grant Plaintiff’s motion. (D.E. No. 13 (“R&R”)).
Magistrate Judge Hammer provided the parties fourteen days to file and serve objections to the
R&R pursuant to 28 U.S.C. § 636 and Local Civil Rule 72.1(c)(2). The parties did not file any
objections.

       Having reviewed the motion to remand and Magistrate Judge Hammer’s R&R, and for the
reasons stated therein,

          IT IS on this 26th day of May 2020,

          ORDERED that this Court ADOPTS Magistrate Judge Hammer’s R&R in full; and it is
further

       ORDERED that this case is REMANDED to the Superior Court of New Jersey, Law
Division, Essex County; and it is further

          ORDERED that the Clerk of Court shall TERMINATE docket entry numbers 12 and 13.


                                                                      s/Esther Salas
                                                                      Esther Salas, U.S.D.J.

1
         The sole remaining defendant has not yet been served with legal process, although Plaintiff has served him
with the motion to remand. (D.E. No. 13 at 3).
